[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                    FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                             No. 05-12912                    December 21, 2005
                         Non-Argument Calendar             THOMAS K. KAHN
                       ________________________                CLERK


                D. C. Docket No. 04-00092-CR-FTM-29DNF


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

     versus

JAVIER MARTINEZ,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________
                           (December 21, 2005)


Before TJOFLAT, DUBINA and BLACK, Circuit Judges.


PER CURIAM:
      David J. Joffe, appointed counsel for Javier Martinez, has filed a motion to

withdraw on appeal supported by a brief prepared pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Martinez’s conviction and sentence are AFFIRMED.




                                           2